Mr. Justice Graves delivered the opinion of the court. Abstract of the Decision. 1. Judgment, § 482*—when binding upon heirs of estate. On petition by an administrator de bonus non to sell real estate, after termination of the widow’s life estate therein, for payment of debts of the estate, held that the heirs, who had been duly made parties to a proceeding • in which the widow’s dower had been set off to her by a decree which had been unchallenged could not object to the validity of such decree on the ground that the widow was allowed to take both under the will and the statute. 2. Executors and administrators. § 372*—what are remedies of secured creditors. A secured creditor of an estate may present his claim for allowance in the Probate Court where the estate is being administered, or he may resort to his security, or he may pursue both methods. 3. Executors and administrators—when claims are promptly paid. Where letters testamentary were issued a month after the deceased’s death and, within four months after the expiration of the time within which claims could have been presented, the executor reported the amount of money in his hands and obtained an order allowing liquidation of claims, so far as funds were available, and within a year thereafter filed another report showing balance due with interest on unpaid claims and balance on hand, and, as it appeared that no other funds could be realized until the death of the testator’s widow, obtained an order directing payment and excusing him from making further reports until that time, held that the contention that claims had not been promptly paid and that interest had been unnecessarily allowed to accrue was not tenable. 4. Executors and administrators, § 526*—when attorneys' fees properly allowed. Where the judge who entered a decree directing the sale of real estate and payment of claims of an estate was a member of a firm of attorneys acting for the executor, their fees were allowed to 'stand, there being no showing that they were exorbitant or more than other attorneys would have charged for the same service. 5. Homestead, § 94*—when reallotment of to widow not permissible. In the absence of a showing of fraud in the allotment of a homestead to a testator’s widow, held that it was not incumbent on creditors of the estate to have a reallotment made on the ground that the homestead was, at the time it was allotted, worth more than prescribed by the statute, or that it had subsequently increased in value, and to have the surplus applied to their claims. 6. Homestead, § 100*—what does not constitute abandonment of. Failure of a widow to live on a homestead, held not to amount to an abandonment thereof where she controlled it, rented it and had the proceeds from it. 7. Appeal and error, § 1466*—when admission of evidence harmless error. On a hearing on a petition for the sale of land of an estate to pay a balance on' claims due beyond payments ordered by a prior decree, the admission of evidence that claims so ordered paid by such decree were, in fact, paid, held harmless error, if any, since the payment of such prior dividends was not in question, and, in the absence of proof to the contrary, they are presumed to have been paid. 8. Executors and administrators, § 374*—when creditors not guilty of laches in failing to subject land to claims. An order of a Probate Court directing the payment by an executor of claims pro rata so far as funds were available, and excusing him from making any further report until the death of the- testator’s widow, to whom dower had been assigned in the testator’s land, held to present creditors, who relied and acted thereon, from being held guilty of laches in not proceeding, before the widow’s death, to subject the land to the payment of their claims.